I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON             FILED
                                                                          April 3, 1996

                                                                      Cecil Crowson, Jr.
                                                                       Appellate C ourt Clerk
SANDRA K. LEW S a nd hus ba nd,
             I                                 )   C/ A NO. 03A01- 9510- CV- 00369
CARLTON LEW S,
           I                                   )
                                               )   BLEDSOE LAW
        Pl a i nt i f f s - Appe l l e e s ,   )
                                               )   HON. J . CURTI S SM TH,
                                                                      I
v.                                             )   J UDGE
                                               )
J ASON M PENDERGRASS a nd
        .                                      )
R. EUGENE PENDERGRASS,                         )   REVERSED
                                               )   AND
        De f e nda nt s - Appe l l a n t s .   )   REMANDED




HOWARD L. UPCHURCH, Pi ke vi l l e , f or Pl a i nt i f f s - Appe l l e e s .

LYNNE D. SW         AFFORD, SW      AFFORD & SWAFFORD, Pi ke vi l l e , f or
De f e n d a nt s - Appe l l a nt s .




                                          O P I N I O N




                                                              Fr a nks . J .




                 The de t e r mi na t i ve i s s ue on a ppe a l a s f r a me d by t h e

a p p e l l a nt s i s :

                 [ W t he r ] t he de f e nda nt s we r e de pr i ve d of a f a i r a nd
                     he
                 i mpa r t i a l j ur y be c a us e of J ur or Ra nki n’ s f a i l ur e t o
                 r e s pond t r ut hf ul l y on v oi r di r a nd f ur t he r , be c a u s e
                 J ur or Ra nki n a nd pl a i nt i f f s ’ c ouns e l bot h f a i l e d t o
                 r e ve a l a r e c e nt a t t or ne y/ c l i e nt r e l a t i ons hi p a nd a n
                 upc omi ng t r i a l whe r e i n pl a i nt i f f s ’ c ouns e l woul d b e
                 a c r uc i a l wi t ne s s on be ha l f of J ur or Ra nki n.
                I n t hi s a c t i on whi c h r e s ul t e d i n a j ur y ve r di c t f o r

t h e p l a i nt i f f s , de f e nda nt s ’ c ouns e l , whe n c onduc t i ng t he v oi r

d i r e , a s ke d of t he pr os pe c t i ve j ur or s :

                Ha ve a ny of you, l a di e s a nd ge nt l e me n, e ve r be e n
                r e pr e s e nt e d by M . Upc hur c h or hi s a s s oc i a t e , or
                                        r
                e mpl oye e , Eddi e Bor i ng?

Ha r r y Le e Ra nki n, a me mb e r of t he pa ne l , r e ma i ne d s i l e nt , a nd

s e r v e d a s a me mbe r o f t he t r i a l j ur y.

                Thi s i s s ue wa s r a i s e d i n a mot i on f or a ne w t r i a l ,

a n d t he Tr i a l J udge s ubpoe na e d Ra nki n who t e s t i f i e d t ha t he

d i d n o t r e me mbe r t he a t t or ne y a s ki ng whe t he r pl a i nt i f f s ’

a t t o r n e y ha d e ve r r e pr e s e nt e d hi m.   The Tr i a l J udge ove r r ul e d

t h e mo t i on a nd de f e nda nt s a ppe a l e d.

                As we not e d i n Te nne s s e e Far me r s M ual I ns ur anc e
                                                             ut

Co mp a n y v . Gr e e r , 682 S. W 2d 920 ( Te nn. App. 1984) , t he r e a r e
                                   .

t wo b r oa d c l a s s e s of c a u s e s f or t he c ha l l e nge of a j ur or :

Pr o p t e r d e f e c t um a nd pr opt e r af f e c t um.   The l a t t e r c l a s s i s

g r o u n d s f or c ha l l e nge ba s e d on s ome bi a s or pa r t i a l i t y e i t h e r

a c t u a l l y s hown t o e xi s t or pr e s ume d t o e xi s t f r om

c i r c ums t a nc e s , a nd a s t he Gr e e r c our t obs e r ve d, t he

wi t h h o l di ng of i nf or ma t i on a mount s t o f a l s e s we a r i ng a nd

r a i s e s t he pr e s umpt i on of bi a s a nd pa r t i a l i t y.       I d. 924.

                Howe ve r , t he a ppe l l e e s c ount e r t ha t a me r e

p r e s u mpt i on i s c r e a t e d a nd t ha t t he r e c or d r e but s t he

p r e s u mpt i on.   I t i s f ur t he r a r gue d t ha t t he r e l a t i ons hi p

b e t we e n t he j ur or a nd p l a i nt i f f s ’ a t t or ne y ?wa s a pa s t

r e l a t i ons hi p a nd not hi n g mor e .        I t di d not r i s e t o t he l e ve l

o f b e i ng i nhe r e nt l y or pr e s umpt i ve pr e j udi c i a l . ?    W c a nnot
                                                                             e

a gr e e .

                Thi s a c t i on wa s t r i e d on Oc t obe r 6, 1994.            On

                                                2
De c e mbe r 3, 1993, pl a i nt i f f s ’ c ouns e l f i l e d a n a ns we r a nd

c r o s s - c ompl a i nt on be ha l f of J ur or Ra nki n i n a n a c t i on br ou g h t

a g a i n s t Ra nki n i n Bl e ds oe Count y.         Among t he i s s ue s i n t ha t

c a s e wa s whe t he r Ra nki n’ s a t t or ne y, Upc hur c h, ha d i mpr ope r l y

n o t a r i z e d t he gr a nt or s ’ s i gna t ur e s t o a de e d whe r e i n Ra nki n

wa s g r a nt e e .   I n M y of 1994, pl a i nt i f f s ’ c ouns e l t e s t i f i e d b y
                           a

d e p o s i t i on i n J ur or Ra nki n’ s l a ws ui t , a nd whi l e no or de r wa s

e n t e r e d, t h e a t t or ne y’ s a f f i da vi t s t a t e s t ha t on Apr i l 13,

1 9 9 4 , dur i ng di s c ove r y de pos i t i ons i n t he Cha nc e r y l i t i ga t i o n ,

?i t b e c a me a ppa r e nt t ha t I c oul d not f ur t he r r e pr e s e nt M .
                                                                               r

Ra n k i n i n t ha t c a s e .   Soon t he r e a f t e r I wi t hdr e w f r om t he c a s e

. . . .?

                Of f i c e r s o f t he Cour t a r e r e qui r e d t o ?r e ve a l

p r o mp t l y t o t he Cour t i mpr ope r c onduc t by a ve ni r e pe r s on or

j ur o r . . . ?      Te nne s s e e Supr e me Cour t Rul e 8, Code of

Pr o f e s s i onal Re s pons i bi l i t y , DR7- 108( g) .       I n t hi s a c t i on,

n e i t h e r t he pr os pe c t i ve j ur or nor pl a i nt i f f s ’ a t t or ne y

r e v e a l e d t he i r a t t or ne y/ c l i e nt r e l a t i ons hi p t o t he Cour t .   Th e

M s s i s s i ppi Supr e me Cour t i n t he c a s e of M s hal l Dur bi n,
 i                                                      ar

I n c . , v . Te w, 381 S. 2d 152 ( MS. 1980) , i n de a l i ng wi t h a l i k e

i s s ue s a i d:

                A l a wye r ’ s dut i e s a r e not c onf i ne d a l one t o s e r vi n g
                hi s c l i e nt s .   He i s a n of f i c e r of t he c our t a nd a s
                s uc h i s c a l l e d on t o do a nd s a y wha t e ve r i s
                ne c e s s a r y t o pr omot e t he f a i r a dmi ni s t r a t i on of
                j us t i c e .   M . Le wi s s houl d ha ve c a l l e d t o t he
                                   r
                c our t ’ s a nd oppos i ng c ouns e l ’ s a t t e nt i on, hi s
                r e l a t i ons hi p wi t h t he j ur or . . . .        I n or de r t o
                a voi d a ny s ugge s t i on of i mpr opr i e t y, c ouns e l s houl d
                a l wa ys di s c l os e a nd br i ng t o t he a t t e nt i on of t he
                c our t a nd oppos i ng c ouns e l , t hi s t ype of
                r e l a t i ons hi p wi t h pr os pe c t i ve j ur or s .   I d. a t 154 - 5 .

I n o r de r t o r e s ol ve t hi s i s s ue t he t ot a l i t y of t he

c i r c u ms t a nc e s , not t he j ur or ’ s s e l f - s e r vi ng c l a i m of l a c k of

                                                3
p a r t i a l i t y a l one , i s t o be c ons i de r e d.

                 W do not be l i e ve t he pr e s umpt i on c r e a t e d by t he
                  e

f a l s e s we a r i ng of t he j ur or wa s ove r c ome .           Thi s j ur or ha d b e e n

r e p r e s e nt e d by pl a i nt i f f s ’ c ouns e l unt i l j us t a f e w mont hs

b e f o r e t hi s t r i a l , a nd ha d a n ongoi ng r e l a t i ons hi p wi t h

p l a i n t i f f s ’ c ouns e l i n t ha t pl a i nt i f f s ’ c ouns e l woul d be a

wi t n e s s on J ur or Ra nki n’ s be ha l f i n t he Cha nc e r y Cour t

p r o c e e di ng.    Howe ve r , t h e r e i s a mor e c ompe l l i ng gr ound t o

g r a n t de f e nda nt s a n e w t r i a l .    Pl a i nt i f f s ’ c ouns e l , a s we l l a s

t h e p r os pe c t i ve j ur or , h a d a dut y t o r e ve a l t o t he Cour t a n d

a d v e r s a r y c ouns e l t hi s r e l a t i ons hi p.    Pl a i nt i f f s ’ c ouns e l

c o u l d ha ve a voi de d a l l of t hi s by di s c ha r gi ng hi s dut y t o t h e

Co u r t .   M e ove r , t he a ppe a r a nc e a l one i s pr e j udi c i a l t o t he
              or

j ud i c i a l pr oc e s s .   Se e Rul e 36, T. R. A. P.            For t he f or e goi n g

r e a s o n s we r e ve r s e t he Tr i a l Cour t a nd r e ma nd f or a ne w t r i a l .

                 W pr e t e r mi t t he r e ma i ni ng i s s ue s a nd a s s e s s t he
                  e

c os t o f t he a ppe a l t o a ppe l l e e s .




                                                ________________________

                                                He r s c he l P. Fr a nks , J .




CONCUR:




                                                 4
_ _ _ _ _ ______________________
Ho u s t on M Godda r d, P. J .
              .




_ _ _ _ _ ______________________
Cl i f f or d E. Sa nde r s , Sp. J .




                                        5